Citation Nr: 1447009	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-11 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to nonservice-connected VA burial benefits, to include a plot or interment allowance. 



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1941 to September 1945 and from May 1952 to July 1966, and apparently had additional Reserve service [His service personnel records are not associated with the record.].  He died in May 2010.  The appellant is his surviving son.  This matter is on appeal from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds the information contained in the record to be inadequate to properly adjudicate this claim.  

Claims for a burial allowance may be executed only (1) by the funeral director, if the entire bill or any balance is unpaid; (2) by the individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (3) by the executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such services. 38 C.F.R. § 3.1601(a)(1). 

Likewise, a claim for a plot allowance may be executed by (1) the funeral director, if he/she provided the plot or interment services, or advanced funds to pay for them, and if the entire bill for such or any balance thereof is unpaid; (2) by the person(s) whose personal funds were used to defray the cost of the plot or interment expenses; (3) by the person or entity from whom the plot was purchased or who provided interment services if the bill for such is unpaid in whole or in part; or (4) by the executor or administrator of the estate of the veteran or the estate of the person who bore the expense of the plot or interment expenses. 38 C.F.R. § 3.1601(a)(2).

Moreover, in addition to submission of the proper claim form, the claimant is required to submit, among other evidence, receipted bills showing who made the payment and showing receipt [of payment] by a person acting for the funeral director or cemetery owner; and waivers from all other potential distributees, in the circumstances where expenses in connection with a veteran's burial were paid from funds of the veteran's estate or another deceased person's estate and the identity and right of all persons to share in that estate have been established.  38 C.F.R. § 3.1601(b).

The appellant submitted a proper application for burial benefits in October 2010, along with a copy of the Veteran's death certificate, funeral home expense report, and receipt for transportation and cremation.  The total cost of the funeral, burial, and transportation was $7,226.81.  On the application for burial benefits, the appellant indicated that all expenses were paid in full and that he personally paid the expenses.  However, the required supporting evidence (receipted bills, waivers, etc.) has not been submitted.  A review of the record found no indication that such evidence  was sought.  Consequently, a Remand to secure such supporting evidence is necessary. 

 [The Board observes that failure to timely respond to a request for this evidence would be a basis for denial of the claim.]  

Accordingly, the case is REMANDED for the following:

1. Request the appellant to furnish evidence, to include receipted bills, showing who paid the Veteran's burial expenses, to include funeral, transportation, burial, and burial plot and interment.  The appellant should be informed: that receipted bills must identify who made the payment and that payment was received by a person acting for the funeral director or cemetery owner; and that if the burial expenses were paid from funds of the Veteran's estate or another deceased person's estate, and the identity and right of all persons to share in that estate have been established, payment may be made to one heir upon conditional written consent of all other heirs (in other words, to receive VA burial benefits if payment was made from an estate, the appellant must obtain waivers from all other distributees of the Veteran's estate).  

The appellant is informed that such information must be received within one year following  request by the AOJ. 

2. Thereafter, readjudicate the claim for burial benefits, to include a plot or interment allowance.  If the benefit sought remains denied, furnish the appellant an appropriate supplemental statement of the case; afford him opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

